Exhibit 10.32

 

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made by and between INVESTools
Inc., a Delaware corporation (the “Company”), and Ross Jardine (“Employee”)
effective as of December 6, 2001 (the “Effective Date”).

 

WHEREAS, the Company is desirous of employing Employee in an executive capacity
on the terms and conditions, and for the consideration, hereinafter set forth
for the period provided herein commencing upon the Effective Date, and Employee
is desirous of employment with the Company on such terms and conditions and for
such consideration.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Employee agree as follows:

 

ARTICLE I
EMPLOYMENT AND DUTIES

 

Section 1.1  The Company agrees to employ Employee and Employee agrees to be
employed by the Company, subject to the terms and conditions of this Agreement,
beginning as of the Effective Date and continuing for the term hereof.

 

Section 1.2  From and after the Effective Date, the Company shall employ
Employee in the position of Executive Vice President of the Company, or in such
other positions as the parties mutually may agree.

 

Section 1.3  Employee agrees to serve in the position referred to in Section 1.2
hereof and to perform diligently and to the best of his abilities the duties and
services pertaining to such office as set forth in the Bylaws of the Company in
effect on the Effective Date, as well as such additional duties and services
appropriate to such office as the Board of Directors of the Company (the “Board
of Directors”) may reasonably assign to Employee from time to time.

 

Section 1.4  Employee agrees, during the period of his employment by the
Company, to devote his full business time, energy and best efforts to the
business and affairs of the Company and its affiliates and not to engage,
directly or indirectly, in any other business or businesses, whether or not
similar to that of the Company, except with the prior written consent of the
Board of Directors. The foregoing notwithstanding, the parties recognize and
agree that Employee may engage in passive personal investments and charitable or
public service activities and serve on the board of directors of corporations to
the extent that such activities do not conflict with the business and affairs of
the Company or interfere with Employee’s performance of his duties and
obligations hereunder.

 

ARTICLE II
TERM AND TERMINATION OF EMPLOYMENT

 

Section 2.1  Unless sooner terminated pursuant to other provisions hereof, the
Company agrees to employ Employee for a three-year period beginning on the
Effective Date, and thereafter automatically extend the term of this Agreement
for successive one-year periods unless and until such time as either party shall
give written notice to the other at least 15 days prior to the expiration of the
then current term that no such automatic extension shall occur, in which event
Employee’s employment shall terminate on the expiration of the then current
term.

 

1

--------------------------------------------------------------------------------


 

Section 2.2  Notwithstanding the provisions of Section 2.1 hereof, the Company
shall have the right to terminate Employee’s employment under this Agreement at
any time in accordance with the following provisions:

 

 

(a)

upon Employee’s death;

 

 

 

 

 

(b)

upon Employee’s becoming incapacitated or disabled by accident, sickness or
other circumstance which impairment (despite reasonable accommodation) renders
him mentally or physically incapable of performing the duties and services
required of him hereunder for a period of at least 120 consecutive days or for a
period of 180 business days during any 12-month period;

 

 

 

 

 

(c)

for cause, which for purposes of this Agreement shall mean each of the
following:

 

 

 

 

 

 

(i)

a material act or material acts of dishonesty or disloyalty by Employee
adversely affecting the Company;

 

 

 

 

 

 

(ii)

Employee’s breach of any of his obligations of this Agreement;

 

 

 

 

 

 

(iii)

Employee’s gross negligence or willful misconduct in performance of the duties
and services required of    him pursuant to this Agreement; or

 

 

 

 

 

 

(iv)

Employee’s conviction of a felony, or Employee’s conviction of a misdemeanor
involving moral turpitude.

 

 

 

 

 

(d)

by “Constructive Termination,” which for purposes of this Agreement shall mean
each of the following:

 

 

 

 

 

 

(i)

a material diminution of Employee’s responsibilities, including, without
limitation, title and reporting relationship;

 

 

 

 

 

 

(ii)

relocation of any Provo, Utah office of the Company without the consent of
Employee; or

 

 

 

 

 

 

(iii)

a material reduction in Employee’s compensation and benefits received hereunder.

 

 

 

 

 

(e)

in the sole discretion of the Board of Directors without cause; provided,
however, in such case the Company shall give 15 days prior written notice to
Employee of its intention to terminate Employee’s employment with the Company
and shall continue to provide compensation to Employee in accordance with the
terms set forth in Section 4.1(e) hereof.

 

Section 2.3  Employee shall have the right to terminate his employment under
this Agreement at any time in accordance with the following provisions:

 

 

(a)

 

a breach by the Company of any of its obligations under this Agreement which, if
correctable, remains uncorrected for 30 days following written notice specifying
such breach given by Employee to the Company; or

 

 

 

 

 

(b)

 

In the sole discretion of Employee, provided, however, in such case Employee
shall give 15 days prior written notice to the Company of his intention to
terminate his employment with the

 

2

--------------------------------------------------------------------------------


 

Company.

 

Section 2.4  If the Company desires to terminate Employee’s employment hereunder
as provided in Section 2.2 hereof or Employee desires to terminate Employee’s
employment hereunder as provided in Section 2.3 hereof, it or he shall do so by
giving written notice to the other party that it or he has elected to terminate
Employee’s employment hereunder and stating the effective date and reason, if
any, for such termination. In the event of such termination, the provisions of
Articles IV through IX hereof shall continue to apply in accordance with their
terms. Any question as to whether and when there has been a termination of
Employee’s employment, and the cause of such termination, shall be determined by
the Board of Directors in its sole discretion.

 

ARTICLE III
COMPENSATION AND BENEFITS

 

Section 3.1  Compensation.  During the term of this Agreement, the Company shall
provide compensation to Employee in the following forms:

 

 

(a)

Base Salary.  Employee shall receive an annual base salary of $350,000, which
amount shall be subject to annual review by the Board of Directors and/or the
Compensation Committee of the Company for possible increases.

 

 

 

 

 

(b)

Bonus.

 

 

 

 

 

 

(i)

Employee shall participate in, and receive an annual bonus pursuant to, the
Company’s Executive Committee Annual Bonus Plan.

 

 

 

 

 

 

(ii)

Employee shall participate in, and receive an annual bonus pursuant to, the
Company’s Management Incentive Bonus Plan.

 

 

 

 

 

 

(iii)

In addition, Employee shall receive a one-time payment of $175,000 cash to be
paid on December 31, 2002.

 

 

 

 

 

(c)

Stock Options.

 

 

 

 

 

 

(i)

Upon approval of the Company’s Board of Directors, Employee will be granted
options to purchase an aggregate of 200,000 shares of the Company’s common stock
at an exercise price equal to the per share Fair Market Value (as hereinafter
defined) on the date of grant.  To the extent permitted by applicable laws, the
options to be granted to Employee shall be granted as incentive options.  All
options granted to Employee hereunder shall vest immediately upon a Change of
Control (as hereinafter defined).  The options will be granted pursuant to a
stock option agreement to be executed by Employee and the Company as of the date
hereof, which shall provide, among other things, that the options will vest in
four equal annual installments beginning one year from the date of this
Agreement.

 

“Fair Market Value” means (i) if the Company’s common stock is not listed or
admitted to trade on a national securities exchange and if bid and ask prices
for the common stock are not furnished through NASDAQ or a similar organization,
the value established by the Compensation Committee of the Board of Directors
(the “Compensation Committee”), in its sole discretion; (ii) if the Company’s
common stock is listed or admitted to trade on a national

 

3

--------------------------------------------------------------------------------


 

securities exchange or a national market system, the closing price of the common
stock, as published in the Wall Street Journal, so listed or admitted to trade
on such day or, if there is no trading of the common stock on such date, then
the closing price of the common stock on the next preceding date on which there
was trading in such shares; or (iii) if the common stock is not listed or
admitted to trade on a national securities exchange or a national market system,
the mean between the bid and asked price for the common stock on such date, as
furnished by the National Association of Securities Dealers, Inc. through NASDAQ
or a similar organization if NASDAQ is no longer reporting such information.

 

 

 

(ii)

In addition, Employee shall be eligible to receive future stock option grants,
as determined by the Compensation Committee.

 

 

 

 

 

(d)

Merger Transition Award.

 

 

 

 

 

 

(i)

Employee shall receive a merger transition award (the “Merger Transition Award”)
consisting of an aggregate of $1,200,000 in cash which shall be payable in three
equal installments beginning one year from the date of this Agreement.

 

 

 

 

 

 

(ii)

In the event of a Change of Control (as hereinafter defined), any remaining
unpaid amount of the Merger Transition Award shall be paid in full; provided,
however, that this subsection (ii) shall not apply to a Change of Control
resulting from action by the directors or management of the Company or their
affiliates.

 

Section 3.2  Benefits.  During the term of this Agreement, Employee shall be
afforded the following benefits as incidences of his employment:

 

(a)                                 Business and Entertainment Expenses. 
Subject to the Company’s standard policies and procedures with respect to
expense reimbursement as applied to its executive employees generally, the
Company will reimburse Employee for, or pay on behalf of Employee, reasonable
and appropriate expenses incurred by Employee for business related purposes,
including dues and fees to approved industry and professional organizations, and
reasonable costs of entertainment incurred in connection with business
development.

 

(b)                                Club Membership.  The Company shall reimburse
Employee for membership dues at social or country clubs designated by Employee
as mutually agreed by the Company and Employee.

 

(c)                                 Other.  Employee and, to the extent
applicable, Employee’s family, dependents and beneficiaries, shall be allowed to
participate in all benefits, plans and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
executive employees of the Company generally. Such benefits, plans and programs
may include, without limitation, a profit sharing plan, a thrift plan, a health
insurance or health care plan, life insurance, disability insurance or a pension
plan. The Company shall not, however, by reason of this paragraph be obligated
to institute, maintain, or refrain from changing, amending or discontinuing, any
such benefit plan or program, so long as such changes are similarly applicable
to executive employees of the Company generally.

 

Section 3.3  Payroll.  Employee shall receive all compensation pursuant to this
Agreement in accordance with the Company’s Provo, Utah customary payroll
practices with respect to time and manner of payment.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV
EFFECT OF TERMINATION ON COMPENSATION

 

Section 4.1  By the Company.

 

(a)                                 Termination Upon Death.  In the event of
Employee’s death during the term of this Agreement, this Agreement will
terminate upon the first day of the month following the Employee’s date of
death, and all of Employee’s rights and benefits provided for in this Agreement
will terminate as of such date; provided, however, that Employee’s estate will
be paid Employee’s annual salary and pro rata bonus through the date of death
for a period of six months after such death occurs and, provided, further, all
stock options referenced in Section 3.1(c) shall vest on Employee’s death, and
Employee’s estate may exercise such options for a period of one year from the
date of termination and, provided further that, the Merger Transition Award
shall be paid in full within three months after such death occurs.

 

(b)                                Termination Upon Disability.  If Employee’s
employment hereunder is terminated by the Company pursuant to Section 2.2(b)
hereof prior to the expiration of the then current term, all of Employee’s
rights and benefits provided for in this Agreement will terminate as of such
date; provided, however, that Employee will be paid Employee’s annual salary and
pro rata bonus through the date of termination for a period of six months after
such termination occurs and, provided, further, all stock options referenced in
Section 3.1(c) shall vest effective as of the termination date, and Employee may
exercise such options for a period of one year from the date of termination and,
provided further, that, the Merger Transition Award shall be paid in full within
six months after such termination occurs.

 

(c)                                 Termination for Cause.  Employer shall be
entitled to terminate Employee’s employment at any time for cause, as defined by
Section 2.2(c). In the event of termination for cause, all of Employee’s rights
and benefits provided for in this Agreement shall terminate, except as to any
accrued and unpaid base salary provided for in Section 3.1(a).

 

(d)                                Termination After Change of Control.  Except
as set forth in Section 3.1(d)(ii), if, within 24 months following a Change of
Control (as hereinafter defined), the Company or its successor terminates
Employee’s employment without cause or by Constructive Termination, Employee
will be paid, in a lump sum payment, an amount equal to two times the sum of
(i) his annual salary for the year in which such termination occurs and (ii) the
greater of (A) the target bonuses for each of the four quarters in the year in
which such termination occurs and (B) the actual bonus earned by Employee for
the four fiscal quarters immediately preceding such termination. All unvested
stock options referenced in Section 3.1(c) shall vest effective as of the date
of termination and Employee may exercise such options for a period of 90 days
from the date of termination. Employee shall receive his accrued and unpaid
salary and any accrued and unpaid pro rata bonus through the date of
termination, and Employee will continue to participate in any benefits
referenced in Section 3.2(c) for a period of two years from the date of
termination; provided, however, to the extent that any benefit under
Section 3.2(c) cannot be continued during a period when Employee is not an
employee of the Company, the Company shall pay Employee an amount in cash equal
to the economic value of such benefit, such value to be determined as of the
time of termination.

 

In the event that Employee is deemed to have received an excess parachute
payment (as such term is defined in Section 280G(b) of the Internal Revenue Code
of 1986, as amended (the

 

5

--------------------------------------------------------------------------------


 

“Code”)) which is subject to excise taxes (“Excise Taxes”) imposed by
Section 4999 of the Code with respect to compensation paid to Employee pursuant
to this Agreement, the Company shall make a Bonus Payment (as defined below) to
Employee when Employee receives any excess parachute payments.  “Bonus Payment”
means a cash payment equal to the sum of (i) all Excise Taxes payable by
Employee plus (ii) any additional Excise Tax or federal or state income taxes
imposed with respect to the Bonus Payment.

 

“Change of Control” means the happening of any of the following events:

 

 

(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either
(A) the then outstanding shares of common stock of the Company or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; provided, however, that
the following acquisitions shall not constitute a Change of Control under this
subsection (i): (x) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege), (y) any
acquisition by the Company, or (z) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or

 

 

 

 

(ii)

Individuals who, as of the effective date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or

 

 

 

 

(iii)

Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company.

 

(e)                                 Other Events Upon Termination.  If
Employee’s employment hereunder shall be terminated by the Company without cause
or by Constructive Termination other than within 24 months following a Change of
Control, Employee shall receive in accordance with the Company’s then current
payroll practices an amount equal to the sum of (i) Employee’s annual base
salary for the year in which such termination occurs and (ii) the greater of
(A) the target bonuses for each of the four quarters in the year in which such
termination occurs and (B) the actual bonus earned by Employee for the four
fiscal quarters immediately preceding such termination, payable for a period of
time equal to the longer of (i) two years and (ii) the period of time remaining
under the then current term of this Agreement (such longer period, the
“Severance Period”). Employee shall receive his accrued and unpaid salary and
any accrued and unpaid pro rata bonus through the date of termination, and
Employee will continue to participate in any benefits referenced in
Section 3.2(c) for the Severance Period; provided, however, to the extent that
any benefit under Section 3.2(c) cannot be continued during a period when
Employee is not

 

6

--------------------------------------------------------------------------------


 

an employee of the Company, the Company shall pay Employee an amount in cash
equal to the economic value of such benefit, such value to be determined as of
the time of termination. In addition, all stock options referenced in
Section 3.1(c) shall vest effective as of the date of termination, and Employee
may exercise such options for a period of three months from the date of
termination and provided, further, that the Merger Transition Award shall be
paid in full upon the date of termination.

 

Section 4.2  By Employee.

 

(a)                                 Breach of Agreement by Company.  If
Employee’s employment hereunder shall be terminated by Employee pursuant to the
provisions set forth in Section 2.3(a) hereof prior to the expiration of the
then current term of this Agreement, Employee shall receive in accordance with
the Company’s then current payroll practices an amount equal to the sum of
(i) Employee’s annual base salary for the year in which such termination occurs
and (ii) the greater of (A) the target bonuses for each of the four quarters in
the year in which such termination occurs and (B) the actual bonus earned by
Employee for the four fiscal quarters immediately preceding such termination,
payable for a period of time equal to the longer of (i) two years and (ii) the
period of time remaining under the then current term of this Agreement. Employee
shall receive his accrued and unpaid salary and any accrued and unpaid pro rata
bonus through the date of termination, and Employee will continue to participate
in any benefits referenced in Section 3.2(c) for the Severance Period; provided,
however, to the extent that any benefit under Section 3.2(c) cannot be continued
during a period when Employee is not an employee of the Company, the Company
shall pay Employee an amount in cash equal to the economic value of such
benefit, such value to be determined as of the time of termination. In addition,
all stock options referenced in Section 3.1(c) shall vest effective as of the
date of termination, and Employee may exercise such options for a period of
three months from the date of termination and provided, further, that, the
Merger Transition Award shall be paid in full upon the date of termination.

 

(b)                                Voluntary Resignation.  If Employee’s
employment hereunder shall be terminated by Employee pursuant to the provisions
set forth in Section 2.3(b) hereof prior to the expiration of the then current
term, then, upon such termination, subject to COBRA, all compensation and all
benefits to Employee hereunder shall terminate contemporaneously with the
termination of such employment; provided, however, Employee shall not receive a
bonus for the year during which Employee’s employment terminated or any
subsequent year, and provided, further, that any Employee shall not receive any
additional unpaid amounts of the Merger Transition Award.

 

ARTICLE V
CONFIDENTIAL INFORMATION

 

Section 5.1  Company Information.  Employee acknowledges that the Company’s
business is highly competitive and that the Company’s books, records and
documents, technical information concerning its products, equipment, services
and processes, procurement procedures and pricing techniques and the names of
and other information (e.g., credit and financial data) concerning the Company’s
customers and business associates all comprise confidential business information
and trade secrets of the Company (collectively, “Confidential Information”)
which are valuable, special, and unique assets of the Company which the Company
uses in its business to obtain a competitive advantage over the Company’s
competitors which do not know or use this information. Employee further
acknowledges that protection of the Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position. Accordingly, Employee hereby agrees that
he will not, at any time during or after

 

7

--------------------------------------------------------------------------------


 

his employment by the Company, make any unauthorized disclosure of any
Confidential Information or make any use thereof, except for the benefit of, and
on behalf of, the Company. For the purposes of this Article 5, the term
“Company” shall also include affiliates of the Company.

 

Section 5.2  Third Party Information.  Employee acknowledges that, as a result
of his employment by the Company, he may from time to time have access to, or
knowledge of, confidential business information or trade secrets of third
parties, such as customers, suppliers, partners, joint venturers, and the like,
of the Company. Employee agrees to preserve and protect the confidentiality of
such third-party confidential information and trade secrets to the same extent,
and on the same basis, as the Confidential Information.

 

Section 5.3  Return of Documents.  All written materials, records and other
documents made by, or coming into the possession of, Employee during the period
of his employment by the Company which contain or disclose the Confidential
Information shall be and remain the property of the Company. Upon request, and
in any event upon termination of Employee’s employment by the Company, for any
reason, he promptly shall deliver the same, and all copies, derivatives and
extracts thereof, to the Company.

 

ARTICLE VI
INVENTIONS, DISCOVERIES AND COPYRIGHTS

 

Section 6.1  Inventions and Discoveries.  Employee agrees promptly and freely to
disclose to the Company, in writing, any and all ideas, conceptions, inventions,
improvements, and discoveries, whether patentable or not, which are conceived or
made by Employee, solely or jointly with another, during the period of his
employment by the Company and which are related to the business or activities of
the Company. Employee agrees to assign and hereby does assign to the Company all
his interest in such ideas, conceptions, inventions, improvements, and
discoveries. Employee agrees that, whenever requested to do so by the Company,
he shall assist in the preparation of any document that the Company shall deem
necessary and shall execute any and all applications, assignments or other
instruments that the Company shall deem necessary, in its sole discretion, to
apply for and obtain protection, including patent protection, for such ideas,
conceptions, inventions, improvements and discoveries in all countries of the
world. The obligations in the preceding sentence shall continue beyond the
termination of Employee’s employment regardless of the reason for such
termination.

 

Section 6.2  Copyrights.  If during Employee’s employment by the Company,
Employee creates any original work of authorship (each, a “Work”) fixed in any
tangible medium of expression which is the subject matter of copyright (e.g.,
written presentations, computer programs, videotapes, drawings, maps, models,
manuals or brochures) relating to the Company’s business, products, or services,
whether a Work is created solely by Employee or jointly with others, the Company
shall be deemed the author of a Work if the Work is prepared by Employee in the
scope of his employment; or, if the Work is not prepared by Employee within the
scope of his employment but is specially ordered by the Company as a
contribution to a collective work, as a part of a motion picture or other
audiovisual work, as a translation, as a supplementary work, as a compilation or
as an instructional text, then the Work shall be considered to be a work made
for hire and the Company shall be the author of the Work. In the event a Work is
not prepared by Employee within the scope of his employment or is not a Work
specially ordered and deemed to be a work made for hire, then Employee hereby
agrees to assign, and by these presents, does assign, to the Company all of
Employee’s worldwide right, title and interest in and to such Work and all
rights of copyright therein. Both during the period of Employee’s employment by
the Company and thereafter, Employee agrees to assist the Company and its
nominee, at any time, in the protection of the Company’s worldwide right, title
and interest in and to the work and all rights of copyright therein, including
but not limited to, the execution of all formal assignment documents requested
by the Company or its nominee and the execution of all lawful oaths and

 

8

--------------------------------------------------------------------------------


 

applications for registration of copyright in the United States and foreign
countries.

 

Section 6.3  Employee represents that he has not heretofore made any invention
or discovery or prepared any work which is the subject matter of copyright
related to the Company’s business which he wishes to exclude from the provisions
of Section 6.1 and Section 6.2 hereof. As used in this Article VI, the “Company”
shall include affiliates of the Company.

 

ARTICLE VII
NON-COMPETITION

 

Section 7.1  The restrictive covenants contained in this Article VII and in
Article VIII hereof are supported by consideration to Employee hereunder. As a
material incentive for the Company to enter into this Agreement, Employee hereby
agrees that he will not at any time during his employment by the Company and for
a period commencing on the date of termination of his employment and continuing
until the expiration of 24 months (the “Non-Competition Period”), directly or
indirectly, for himself or for others, in any state of the United States, or in
any foreign country where the Company or any of its affiliates is then
conducting any business:

 

(a)                                 engage in any business that is directly
competitive with activities conducted by the Company (or any of the Company’s
subsidiaries or divisions), which activities conducted by the Company (or any of
the Company’s subsidiaries or divisions) represent in the aggregate greater than
25% of the Company’s proforma consolidated revenues in 2001;

 

(b)                                render advice or services to, or otherwise
assist, any other person or entity who is engaged, directly or indirectly, in
any business that is directly competitive with activities conducted by the
Company (or any of the Company’s subsidiaries or divisions), which activities
conducted by the Company (or any of the Company’s subsidiaries or divisions)
represent in the aggregate greater than 25% of the Company’s proforma
consolidated revenues in 2001; or

 

(c)                                 transact any business in any manner
pertaining to suppliers or customers of the Company or any affiliate which, in
any manner, would have, or is likely to have, an adverse effect upon the Company
or any affiliate.

 

The foregoing shall not prohibit Employee’s continued participation in those
activities in which he is engaged on the date hereof and which have been
disclosed to the Company.

 

Notwithstanding the foregoing, in the event of termination of this Agreement
pursuant to Section 4.1(d), 4.1(e) or 4.2(a), the prohibitions of this
Article VII shall no longer apply at such time as Employee waives his right to
receive any further payments under Section 4.1(d), 4.1(e) or 4.2(a), as the case
may be.

 

Section 7.2  Employee understands that the foregoing restrictions may limit his
ability to engage in a business similar to the Company’s business in specific
areas of the world for the Non-Competition Period, but acknowledges that he will
receive sufficiently high remuneration and other benefits from the Company
hereunder to justify such restriction. In addition to any remedies provided
under applicable law, the Company and Employee agree that during the period the
Company is paying compensation and benefits to Employee pursuant to Articles III
or IV hereof, the Company’s remedy for breach of the provisions of this
Article VII shall include, but shall not be limited to, the termination of all
compensation and all benefits to Employee otherwise provided under this
Agreement.

 

9

--------------------------------------------------------------------------------


 

Section 7.3  It is expressly understood and agreed that the Company and Employee
consider the restrictions contained in Section 7.1 hereof to be reasonable and
necessary for the purposes of preserving and protecting the good will and
proprietary information of the Company, nevertheless, if any of the aforesaid
restrictions is found by a court having jurisdiction to be unreasonable, over
broad as to geographic area or time or otherwise unenforceable, the parties
intend for the restrictions therein set forth to be modified by such court so as
to be reasonable and enforceable and, as so modified by the court, to be fully
enforced.

 

ARTICLE VIII
SOLICITATION OF EMPLOYEES

 

During the term of his employment by the Company and thereafter for the
Non-Competition Period, Employee shall not, on his own behalf or on behalf of
any other person, partnership, entity, association, or corporation, hire or seek
to hire any non-clerical or non-secretarial employee of the Company or in any
other manner attempt directly or indirectly to influence, induce, or encourage
any non-clerical or non-secretarial employee of the Company to leave the
employment of the Company, nor shall he use or disclose to any person,
partnership, entity, association, or corporation any information concerning the
names, addresses or personal telephone numbers of any employees of the Company.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1  Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company to:

INVESTools Inc.
5959 Corporate Drive, Suite 2000
Houston, TX  77036
Attention: Chairman of the Compensation Committee

 

 

 

If to Employee to:

Ross Jardine
116 S. Pfeifferhorn Dr.
Alpine, UT  84004

 

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

Section 9.2  Applicable Law, Jurisdiction and Venue.  This Agreement is entered
into under, and shall be governed for all purposes by, the laws of the State of
Texas. Any suit by the Company to enforce any right hereunder or to obtain a
declaration of any right or obligation hereunder may, at the sole option of the
Company, be brought (i) in any court of competent jurisdiction in the State of
Texas or (ii) in any court of competent jurisdiction where jurisdiction may be
had over Employee. Employee hereby expressly consents to the jurisdiction of the
foregoing courts for such purposes and to the appointment of the Secretary of
State for the State of Texas as his agent for service of process.

 

Section 9.3  No Waiver.  No failure by either party hereto at any time to give
notice of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall (i) be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or

 

10

--------------------------------------------------------------------------------


 

subsequent time or (ii) preclude insistence upon strict compliance in the
future.

 

Section 9.4  Severability.  If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

Section 9.5  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

Section 9.6  Withholding of Taxes.  The Company may withhold from any benefits
payable under this Agreement all federal, state, city or other taxes as may be
required pursuant to any law or governmental regulation or ruling.

 

Section 9.7  Headings.  The paragraph headings have been inserted for purposes
of convenience and shall not be used for interpretive purposes.

 

Section 9.8  Affiliate.  As used in this Agreement, “affiliate” shall mean any
person or entity which directly or indirectly through one or more intermediaries
owns or controls, is owned or controlled by, or is under common ownership or
control with, the Company.

 

Section 9.9  Assignment.  This Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party except that
vested rights to payment shall be subject to devise, and shall descend in
accordance with applicable laws of inheritance.

 

Section 9.10  Legal Fees.  If, prior to a Change of Control, either party
institutes any legal action to enforce his or its rights under, or to recover
damages for breach of this Agreement, the Company shall pay up to an aggregate
of $10,000 of Employee’s actual expenses incurred in pursuit or defense of such
legal action.

 

If, following a Change of Control, either party institutes any legal action to
enforce his or its rights under, or to recover damages for breach of this
Agreement, the “prevailing party” in such action shall be entitled to recover
from the other party any actual expenses for attorney’s fees and disbursements
incurred by him or it. For these purposes, a party shall be considered a
“prevailing party” if and only if the parties agree to such characterization of
a party as a “prevailing party” or a final order of a court specifically recites
that such party is a “prevailing party.”

 

Section 9.11  Term. This Agreement has a term co-extensive with the term of
employment as defined in Section 2.1 hereof. Termination of this Agreement
pursuant to the provisions of Section 2.1 hereof shall not affect any right or
obligation of either party hereto which is accrued or vested prior to or upon
such termination or the rights and set forth in Articles IV, V, VI and VII
hereof.

 

Section 9.12  Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to employment of Employee by the Company. Each party to
this Agreement acknowledges that no representation, inducement, promise or
agreement, oral or written, has been made by either party, or by anyone acting
on behalf of either party, which is not embodied herein, and that no agreement,
statement, or promise relating to the employment of Employee by

 

11

--------------------------------------------------------------------------------


 

the Company, which is not contained in this Agreement, shall be valid or
binding. Any modification of this Agreement will be effective only if it is in
writing and signed by the party to be charged.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

 

INVESTools Inc.

 

 

 

By:

/s/  PAUL A. HELBLING

 

 

 

 

 

 

Name:

Paul A. Helbling

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

/s/  ROSS JARDINE

 

 

Ross Jardine

 

12

--------------------------------------------------------------------------------